DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 5/17/2021 has been received and fully considered.  In the response, claims 1, 8, and 15 have been amended; claims 19 and 21 have been canceled; and new claim 22 has been added.  Therefore, claims 1-18, 20, and 22 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0068633 to Schlaifer in view of U.S. Patent Application Publication No. 2006/0234685 to McDonough. 
With regard to claim 1, Schlaifer discloses a method, comprising: receiving a stream of state information of a live sporting event in real time, the live sporting even being played by a plurality of players (e.g., see paragraphs 17, 22, and 30); determining by a computer processor (e.g., see Fig. 1) an initial state and a plurality of possible future states of a first performance parameter of the live sporting event based on the stream of state information (e.g., see paragraphs 16 and 27; see also Fig. 2, element 114); after a beginning of the live sporting event, calculating a probability of occurrence for at least one of the plurality of possible future states of the first performance parameter based on historical data related to the first performance parameter and 
[claim 2] which the act of calculating a probability of occurrence for at least one of the plurality of possible future states comprises: calculating a probability of occurrence for the at least one of the plurality of possible future states of the first performance parameter based on 
[claim 3] determining current historical data about the first performance parameter based on at least a portion of the stream of state information received after a beginning of the live sporting event, the current historical data not existing prior to the beginning of the live sporting event, in which the act of calculating a probability of occurrence for the at least one of the plurality of possible future states comprises: calculating a probability of occurrence for the at least one of the plurality of possible future states of the first performance parameter based on the prior historical data and the current historical data (e.g., see at least paragraphs 22, 24, and 30, wherein in paragraph 24 that new data is updated from “ongoing games”);
[claim 4] determining current historical data about the first performance parameter based on at least a portion of the stream of state information received after a beginning of the live sporting event, the current historical data not existing prior to a beginning of the live sporting event; re-calculating the probability of occurrence for the at least one of the plurality of possible future states based on the current historical data; and transmitting a signal operative to update the odds used in the first market based on the re-calculated probability of occurrence (e.g., see at least paragraphs 22, 24, and 30, wherein paragraph 30 discloses updating odds); 
[claim 5] re-calculating a probability of occurrence for at least one possible future state of a second performance parameter based on the current historical data; and transmitting a signal operative to update betting odds used in a second market for betting on the second performance parameter based on the re-calculated probability of occurrence for the at least one possible future state of the second performance parameter (e.g., see at least paragraphs 16, 18, 27, and 30; 
[claim 6] determining by a computer processor an initial state and a plurality of possible future states of a second performance parameter of the live sporting event based on the stream of state information; calculating a second probability of occurrence for at least one of the plurality of possible future states of the second performance parameter based on historical data related to the second performance parameter, the plurality of possible future states being mutually exclusive from one another; transmitting, during an initial state of the second performance parameter, a signal operative to open a second market for betting on the at least one of the plurality of possible future states of the second performance parameter, the second market using odds based on the second probability of occurrence; after transmitting the signal operative to open the second market, determining an end of the initial state of the second performance parameter; and after transmitting the signal operative to open the second market and before the end of the initial state of the second performance parameter, transmitting a signal operative to close the second market; after transmitting the signal operative to close the second market, determining an outcome of the second performance parameter based on the received stream of state information; transmitting a signal operative to resolve one or more payouts of the second market, the signal indicative of the outcome of the first performance parameter (e.g., see at least paragraphs 16, 18, 27, and 30; paragraph 16 allows users to wager on different segments and paragraph 27 provides the user with different outcome choices); and
[claim 7] determining current historical data related to both the first and second performance parameters based on at least a portion of the stream of state information received after a beginning of the live sporting event, and wherein the probability of occurrence for the at 
	Schlaifer discloses all of the recited elements is fails to expressly disclose providing state player information indicates injury information about an injury to the given player that occurred during the live sporting event. 
McDonough teaches providing injury information about an injury to the given player that occurred during the live sporting event (e.g., see at least paragraph 28). 
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Schlaifer with the injury information taught by McDonough in order to provide the wagering players with relevant information for making wagering decisions.   
With regard to claim 8, Schlaifer in combination with McDonough disclose an apparatus comprising: a processor (e.g., see Fig. 1); and memory (e.g., see Fig. 1) to substantially perform the method set forth above in detail for claim 1, which is similar in claim scope.  With regard to dependent claims 9-14, Schlaifer discloses those features as set forth above in detail for claims 2-6, which are similar in claim scope. 
With regard to claim 15, Schlaifer in combination with McDonough disclose a non-transitory computer-readable to substantially perform the method set forth above in detail for claim 1, which is similar in claim scope.  With regard to dependent claims 16-18 and 20, Schlaifer discloses those features as set forth above in detail for claims 2-6, which are similar in claim scope. 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715